DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the set of claims 10/26/2021.

Priority

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 10/26/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicants have not provided an explanation of relevance of cited document(s) discussed below.
Kato (JP-2005-225177 A) teaches an inkjet recording device is capable of forming an image using a recording head, and, especially, in the composition capable of enabling the transfer to an power saving state, of saving the power by immediately returning to the power saving state released for the cleaning operation, with the steps of acquiring the operation mode of the printer showing either the state capable of printing or the power saving one, then, of adjusting the time for shifting to a sleep mode according to the printer operation mode acquired at having performed the cleaning operation. 
Kobayashi et al. (JP-2000-062215 A) teaches a cleaning operation is completed by driving a carriage by a low speed mode for a finish wiping of wiping a nozzle plate of a recording head at a low speed. Thereafter, timing by a waiting timer is started, and at the same time, the apparatus is in the printing command waiting state of allowing the receipt of a printing command. A printing control means monitors whether or not a printing command exists. Accordingly, in the case a printing command is received, the waiting timer already times the predetermined waiting time so that printing can be started immediately after the passage of the predetermined time counted by the waiting timer. When the waiting time has passed, a signal for the idle ejection is applied to the recording head for flashing so as to start printing.
Fujioka (JP-2005-006110 A) teaches a digital complex machine comprises a weekly timer function for turning on/off a power supply in agreement with the turning on/off time set for every day of the week, a sleep mode wherein CPU power supply is not turned off in the lowest power consumption mode, and an OFF mode wherein the CPU power supply is also turned off. When it is so set that it is moved to the OFF mode by the weekly timer function, it functions so that it is only moved to the sleep mode when the terminal of the manager of this machine is so notified beforehand and then there is a reply from the terminal.

Reasons of Allowance

Claims 1 – 12 are allowed.  Claims 1 - 12 are renumbered as the same order.
The following is an examiner's statement of reasons for allowance: 
Examiner did not find prior arts cited in its entirely, or based on the prior art, nor found any motivation to combine any of said prior arts which teaches the information processing apparatus of claim 1, the method of claim 11 and the program of claim 12.
Specifically, the prior arts of record, alone or in combination, fails to teach “shut down the apparatus in response to an end of the periodic maintenance; and in response to an arrival of the power-on time by the timer during execution of the periodic maintenance, control a state of the power supply to be kept at an on- state after the periodic maintenance ends”, in combination with all other limitations as claimed in independent claims 1, 11 and 12.
The above limitations generally involve an information processing apparatus comprising: a component to be maintained; 5a maintenance engine configured to perform maintenance on the component; and circuitry configured to: turn on a power supply to the apparatus at a power-on time set in advance by a timer; acquire, from a memory, a scheduled time of periodic maintenance to be 10executed on the component; turn on the power supply at a time prior to the scheduled time of the periodic maintenance; shut down the apparatus in response to an end of the periodic maintenance; and 15in response to an arrival of the power-on time by the timer during execution of the periodic maintenance, control a state of the power supply to be kept at an on- state after the periodic maintenance ends.  
The prior art of record is seen as teaching: 
Ogushi et al. (U.S PreGrant Publication No. 2019/0064905 A1) teaches a printing apparatus including a power source to on or off; a maintenance unit configured to performs maintenance operation for a print head; a timer configured to be outputted in accordance with a processing being performed for which termination preparation is scheduled; shutting off power source when maintenance is finished; and a memory storing values of timer(s); and Yamazaki (JP-H11268265 A) teaches a timer is backed up by a temporary power supply or the like so that it can be timed even after the main power supply SP is turned off during cleaning operation; but neither of them, in combination, teaches “shut down the apparatus in response to an end of the periodic maintenance; and in response to an arrival of the power-on time by the timer during execution of the periodic maintenance, control a state of the power supply to be kept at an on-state after the periodic maintenance ends”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674